DETAILED ACTION
	Claims 1-38 are present for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 9-15, 20 and 22,-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bereznyi et al. (US 6,449,695) in view of Dallari et al. (US 2011/0060778).
With respect claim 1, Bereznyi et al. teaches one or more processors (see Fig. 1 and column 4, lines 21-26; processing unit 21); and 
memory storing instructions that, when executed by the one or more processors (see Fig. 1 and column 4, lines 30-35; ROM 24 in memory 22), cause the apparatus to: 
an indication of whether an object is outdated or at risk of being outdated (see column 11, lines 45-67; column 8, lines 20-57 and column 29, lines 55-67); it is determined that data is expired (i.e., outdated)), wherein the object is associated with a duration value indicating a duration to store the object at a cache (see column 11, lines 45-67; column 8, lines 20-57 and column 29, lines 55-67; when a data item is stored in cache an expiration time is stored with the data item. The expiration time indicates the time the data item will be stored in the cache);
after receiving the response indicating that the object is outdated or at risk of being outdated, cause removal of the object from the cache (see column 11, lines 45-67; column 8, lines 20-57 and column 29, lines 55-67; if it is determined that data is expired (i.e., outdated), the data is removed/deleted from the cache).
Bereznyi et al. does not teach send, to a computing device, a request for an indication of whether an object is outdated or at risk of being outdated; receive, from the computing device, a response indicating that the object is outdated or at risk of being outdated.
However, Dallari et al. teaches send, to a computing device, a request for an indication of whether an object is outdated or at risk of being outdated(see Fig. 2 and paragraphs 40-41; logic retrieves from data storage the expiration data to see if data is nearly outdated)); receive, from the computing device, a response indicating that the object is outdated or at risk of being outdated(see paragraphs 17 and 27; a warning is sent/received indicating that a file is outdated or nearly outdated (i.e., at risk)). 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by Bereznyi et al.to include the above mentioned to assist in searching for data that needs updating (see Dallari, paragraph 17) and help maintain a file current (see Dallari, page 5, paragraph 54).

With respect claim 2, Bereznyi et al. teaches wherein the instructions, when executed by the one or more processors, further cause the apparatus to: an indication that a second object is outdated or at risk of being outdated (see column 11, lines 45-67 and column 12, lines 1-6; when a data item is stored in cache an expiration time is stored with the data item to be retrieve; and the expiration time of each data item may be checked (i.e., a second data item)… and it is determined that data is expired (i.e., outdated)); and 
cause removal of the second object from the cache (see column 11, lines 45-67 and column 12, lines 2-6; if data is expired (i.e., outdated), the data is removed/deleted from the cache).
Bereznyi et al.  does not explicitly teach receiving, from the computing device, an indication that a second object is outdated or at risk of being outdated.
However, Dallari ett al. teaches receiving, from the computing device, an indication that a second object is outdated or at risk of being outdated (see paragraphs 17 and 27; a warning is sent/received indicating that a file is outdated or nearly outdated (i.e., at risk)).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by Bereznyi et al.to include the above mentioned to assist in searching for data that needs updating (see Dallari, paragraph 17) and help maintain a file current (see Dallari, page 5, paragraph 54).

With respect claim 7, Bereznyl et al. does not teach wherein the instructions, when executed by the one or more processors, further cause the apparatus to: receive an update to a second object; and after receiving the update to the second object, send, to the computing device, a request for an indication of whether the second object is outdated or at risk of being outdated.
However, Dallari et al. teaches special attribute logic can also generate an interactive expiration report and trigger an update of expired file elements in the interactive expiration report in response to an update request comparing to a reference date (see paragraphs 28 and 43).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by Bereznyi et al.to include the above mentioned to assist in searching for data that needs updating (see Dallari, paragraph 17) and help maintain a file current (see Dallari, page 5, paragraph 54).

With respect claim 9, Bereznyi et al. teaches wherein the instructions, when executed by the one or more processors, further cause the apparatus to: send, to the cache, a second object and a second duration value indicating a duration to store the second object at the cache (see column 11, lines 45-67; column 12, lines 1-6 and column 29, lines 55-67; when a data item is stored in cache an expiration time is stored with the data item to be retrieve; and the expiration time of each data item may be checked (i.e., a second data item)… and it is determined that data is expired (i.e., outdated) or not);; and 
after sending the second object and after receiving an indication from the computing device that the second object is outdated, cause removal of the second object from the cache (see column 11, lines 45-67 and column 29, lines 55-67; if it is determined that data is expired (i.e., outdated), the data is removed/deleted from the cache).

With respect claim 10, Bereznyi et al. teaches wherein the instructions, when executed by the one or more processors, further cause the apparatus to: send, to the cache and before sending the request for the indication, at least one of: the object, the duration value, or an object identifier of the object (column 11, lines 44-55; expiration time for the data is sent and stored with the data in the cache)3.

With respect claim 11, Bereznyi et al. teaches wherein the instructions, when executed by the one or more processors, further cause the apparatus to: retrieve, from the cache and before sending the request for the indication, the object (see column 11, lines 60-67; cache controller retrieves the data before checking if it is expired or not).

With respect claim 12, Bereznyi et al. does not explicitly teach wherein the instructions, when executed by the one or more processors, further cause the apparatus to: cause, based on the response indicating that the object is outdated or at risk of being outdated, removal of the object from each cache of a plurality of caches.
However, Bereznyi et al. teaches wherein the system determines whether the cache (either the local cache 120 or any of the remote caches 1-3) contains any items that are past due based on the time or frequency parameters specified for each item. In an exemplary embodiment, the system 100 checks the hash table index for all stored items that may be past their expiration time/date. All items that are past the specified expiration time/date are stored in a "Delete" list and deleted in step 222 (see column 29, lines 55-67).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus to include the above mentioned to ensure that older or unnecessary items are deleted from the cache (see Bereznyi, column 11, lines 44-67 and column 29, lines 55-67)

With respect claim 13, Bereznyi et al. teaches wherein the response indicating that the object is outdated or at risk of being outdated is based on one or more of: an indication that an object identifier for the object is on a list of recently updated objects, or a second duration value indicating a duration to store the object identifier on the list of recently updated objects (see column 11, lines 29-39; column 39, lines 50-65 and column 40, lines 41-52; the data may be determined to be outdated based on a LRU list).

With respect claim 14, Bereznyi et al. teaches an indication of whether an object is outdated or at risk of being outdated (see column 11, lines 45-67; column 8, lines 20-57 and column 29, lines 55-67; it is determined that data is expired (i.e., outdated)), wherein the object is associated with a duration value indicating a duration to store the object at a cache (see column 11, lines 45-67; column 8, lines 20-57 and column 29, lines 55-67; when a data item is stored in cache an expiration time is stored with the data item. The expiration time indicates the time the data item will be stored in the cache);
after receiving the response indicating that the object is outdated or at risk of being outdated, causing removal of the object from the cache (see column 11, lines 45-67; column 8, lines 20-57 and column 29, lines 55-67; if it is determined that data is expired (i.e., outdated), the data is removed/deleted from the cache).
Bereznyi et al. does not teach sending, to a computing device, a request for an indication of whether an object is outdated or at risk of being outdated; receiving, from the computing device, a response indicating that the object is outdated or at risk of being outdated.
However, Dallari et al. teaches sending, to a computing device, a request for an indication of whether an object is outdated or at risk of being outdated(see Fig. 2 and paragraphs 40-41; logic retrieves from data storage the expiration data to see if data is nearly outdated)); receiving, from the computing device, a response indicating that the object is outdated or at risk of being outdated(see paragraphs 17 and 27; a warning is sent/received indicating that a file is outdated or nearly outdated (i.e., at risk)). 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the computer readable medium taught by Bereznyi et al.to include the above mentioned to assist in searching for data that needs updating (see Dallari, paragraph 17) and help maintain a file current (see Dallari, page 5, paragraph 54).

With respect claim 15, Bereznyi et al. teaches an indication that a second object is outdated or at risk of being outdated (see column 11, lines 45-67 and column 12, lines 1-6; when a data item is stored in cache an expiration time is stored with the data item to be retrieve; and the expiration time of each data item may be checked (i.e., a second data item)… and it is determined that data is expired (i.e., outdated)); and 
causing removal of the second object from the cache (see column 11, lines 45-67 and column 12, lines 1-6; if data is expired (i.e., outdated), the data is removed/deleted from the cache).
Bereznyi et al.  does not explicitly teach receiving, from the computing device, an indication that a second object is outdated or at risk of being outdated.
However, Dallari ett al. teaches receiving, from the computing device, an indication that a second object is outdated or at risk of being outdated (see paragraphs 17 and 27; a warning is sent/received indicating that a file is outdated or nearly outdated (i.e., at risk)).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the computer readable medium taught by Bereznyi et al.to include the above mentioned to assist in searching for data that needs updating (see Dallari, paragraph 17) and help maintain a file current (see Dallari, page 5, paragraph 54).

With respect claim 20, Bereznyl et al. does not teach wherein the instructions, when executed, further cause: receiving an update to a second object; and after receiving the update to the second object, sending, to the computing device, a request for an indication of whether the second object is outdated or at risk of being outdated.
However, Dallari et al. teaches special attribute logic can also generate an interactive expiration report and trigger an update of expired file elements in the interactive expiration report in response to an update request comparing to a reference date (see paragraphs 28 and 43).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the computer readable medium taught by Bereznyi et al.to include the above mentioned to assist in searching for data that needs updating (see Dallari, paragraph 17) and help maintain a file current (see Dallari, page 5, paragraph 54).

With respect claim 22, Bereznyi et al. teaches wherein the instructions, when executed, further cause: sending, to the cache, a second object and a second duration value indicating a duration to store the second object at the cache (see column 11, lines 45-67; column 12, lines 1-6 and column 29, lines 55-67; when a data item is stored in cache an expiration time is stored with the data item to be retrieve; and the expiration time of each data item may be checked (i.e., a second data item)… and it is determined that data is expired (i.e., outdated) or not); and 
after sending the second object and after receiving an indication from the computing device that the second object is outdated, causing removal of the second object from the cache (see column 11, lines 45-67 and column 29, lines 55-67; if it is determined that data is expired (i.e., outdated), the data is removed/deleted from the cache).

With respect claim 23, Bereznyi et al. teaches wherein the instructions, when executed, further cause: sending, to the cache and before sending the request for the indication, at least one of: the object, the duration value, or an object identifier of the object (column 11, lines 44-55; expiration time for the data is sent and stored with the data in the cache)3.

With respect claim 24, Bereznyi et al. teaches wherein the instructions, when executed, further cause: retrieving, from the cache and before sending the request for the indication, the object (see column 11, lines 60-67; cache controller retrieves the data before checking if it is expired or not).

With respect claim 25, Bereznyi et al. does not explicitly teach wherein the instructions, when executed, further cause: causing, based on the response indicating that the object is outdated or at risk of being outdated, removal of the object from each cache of a plurality of caches.
However, Bereznyi et al. teaches wherein the system determines whether the cache (either the local cache 120 or any of the remote caches 1-3) contains any items that are past due based on the time or frequency parameters specified for each item. In an exemplary embodiment, the system 100 checks the hash table index for all stored items that may be past their expiration time/date. All items that are past the specified expiration time/date are stored in a "Delete" list and deleted in step 222 (see column 29, lines 55-67).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the computer readable medium to include the above mentioned to ensure that older or unnecessary items are deleted from the cache (see Bereznyi, column 11, lines 44-67 and column 29, lines 55-67)

With respect claim 26 Bereznyi et al. teaches wherein the response indicating that the object is outdated or at risk of being outdated is based on one or more of: an indication that an object identifier for the object is on a list of recently updated objects, or a second duration value indicating a duration to store the object identifier on the list of recently updated objects (see column 11, lines 29-39; column 39, lines 50-65 and column 40, lines 41-52; the data may be determined to be outdated based on a LRU list).

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bereznyi et al. (US 6,449,695) and Dallari et al. (US 2011/0060778) as applied to claims 1 and 14 above, and further in view of Seker et al. (US 2017/0371890).
With respect claim 3, Bereznyi et al. teaches wherein the instructions, when executed by the one or more processors, further cause the apparatus to: an indication that a second object is not outdated or at risk of being outdated (see column 11, lines 45-67 and column 12, lines 1-6; when a data item is stored in cache an expiration time is stored with the data item to be retrieve; and the expiration time of each data item may be checked (i.e., a second data item)… and it is determined that data is expired (i.e., outdated) or not); and 
after receiving the indication that the second object is not outdated or at risk of being outdated, maintain storage of the second object at the cache (see column 29, lines 55-67; if data items are not past the expiration time the data item stays in the cache).
Bereznyi et al. does not explicitly teach receive, from the computing device, an indication that a second object is not outdated or at risk of being outdated.
However, Seker et al. teaches teaches wherein a date or expiration period is codified into a legal hold or other hold policy and such a date or expiration period is used to form a "Do not delete" indication (i.e., not at risk to be obsolete and deleted) (see paragraph 78).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by Bereznyl et al. and Dallari et al. to include the above mentioned to optimize performance of the system (see Seker, paragraph 11 and paragraph 29).

With respect claim 16, Bereznyi et al. teaches wherein the instructions, when executed, further cause: an indication that a second object is not outdated or at risk of being outdated (see column 11, lines 45-67 and column 12, lines 1-6; when a data item is stored in cache an expiration time is stored with the data item to be retrieve; and the expiration time of each data item may be checked (i.e., a second data item)… and it is determined that data is expired (i.e., outdated) or not); and 
after receiving the indication that the second object is not outdated or at risk of being outdated, maintaining storage of the second object at the cache (see column 29, lines 55-67; if data items are not past the expiration time the data item stays in the cache)..
Bereznyi et al. does not explicitly teach receiving, from the computing device, an indication that a second object is not outdated or at risk of being outdated.
However, Seker et al. teaches teaches wherein a date or expiration period is codified into a legal hold or other hold policy and such a date or expiration period is used to form a "Do not delete" indication (i.e., not at risk to be obsolete and deleted) (see paragraph 78).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the computer readable medium taught by Bereznyl et al. and Dallari et al. to include the above mentioned to optimize performance of the system (see Seker, paragraph 11 and paragraph 29).

Claims 27-29, 32-35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bereznyi et al. (US 6,449,695) and Dallari et al. (US 2011/0060778) and further in view of Seker et al. (US 2017/0371890).
With respect claim 27, Bereznyi et al. teaches one or more processors (see Fig. 1 and column 4, lines 21-26; processing unit 21); and 
memory storing instructions that, when executed by the one or more processors (see Fig. 1 and column 4, lines 30-35; ROM 24 in memory 22), cause the apparatus to: 
send, to a cache, an object and a duration value indicating a duration to store the object at the cache (see column 11, lines 45-67; when a data item is stored in cache an expiration time is stored with the data item. The expiration time indicates the time the data item will be stored in the cache);
an indication of whether the object is outdated or at risk of being outdated (see column 11, lines 45-67; it is determined that data is expired (i.e., outdated)), wherein the object is associated with a duration value indicating a duration to store the object at a cache (see column 11, lines 45-67; when a data item is stored in cache an expiration time is stored with the data item. The expiration time indicates the time the data item will be stored in the cache); and
after receiving the response indicating that the object is not outdated and is not at risk of being outdated, maintain storage of the object at the cache (see column 29, lines 55-67; if data items are not past the expiration time the data item stays in the cache).
Bereznyi et al. does not teach send, to a computing device, a request for an indication of whether an object is outdated or at risk of being outdated; and receive, from the computing device, a response indicating that the object is not outdated or not at risk of being outdated.
However, Dallari et al. teaches send, to a computing device, a request for an indication of whether an object is outdated or at risk of being outdated(see Fig. 2 and paragraphs 40-41; logic retrieves from data storage the expiration data to see if data is nearly outdated)). 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by Bereznyi et al.to include the above mentioned to assist in searching for data that needs updating (see Dallari, paragraph 17) and help maintain a file current (see Dallari, page 5, paragraph 54).
Bereznyi et al. and Dallari et al. do not teach receive, from the computing device, an indication that a second object is not outdated or at risk of being outdated.
However, Seker et al. teaches teaches wherein a date or expiration period is codified into a legal hold or other hold policy and such a date or expiration period is used to form a "Do not delete" indication (i.e., not at risk to be obsolete and deleted) (see paragraph 78).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by Bereznyl et al. and Dallari et al. to include the above mentioned to optimize performance of the system (see Seker, paragraph 11 and paragraph 29).

With respect claim 28, Bereznyi et al. teaches wherein the instructions, when executed by the one or more processors, further cause the apparatus to: send, to the cache, a second object and a second duration value indicating a duration to store the second object at the cache (see column 11, lines 60-67 and column 12, lines 1-6; when a data item is stored in cache an expiration time is stored with the data item to be retrieve; and the expiration time of each data item may be checked(i.e., a second data item));
 and after sending the second object and after receiving an indication from the computing device that the second object is not outdated and is not at risk of being outdated, maintain storage of the second object at the cache (see column 29, lines 55-67; if data items are not past the expiration time the data item stays in the cache).

With respect claim 29 Bereznyl et al. teaches wherein the instructions, when executed by the one or more processors, further cause the apparatus to: retrieve, from the cache, a second object associated with a second duration value indicating a duration to store the second object at the cache (see column 11, lines 60-67 and column 12, lines 1-6; when a data item is stored in cache an expiration time is stored with the data item to be retrieve; and the expiration time of each data item may be checked(i.e., a second data item)); and 
after retrieving the second object and after receiving an indication from the computing device that the second object is not outdated and is not at risk of being outdated, maintain storage of the second object at the cache cache (see column 29, lines 55-67; if data items are not past the expiration time the data item stays in the cache).

With respect claim 32, Bereznyl et al. does not teach wherein the instructions, when executed by the one or more processors, further cause the apparatus to: receive an update to a second object; and after receiving the update to the second object, send, to the computing device, a request for an indication of whether the second object is outdated or at risk of being outdated.
However, Dallari et al. teaches special attribute logic can also generate an interactive expiration report and trigger an update of expired file elements in the interactive expiration report in response to an update request comparing to a reference date (see paragraphs 28 and 43).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by Bereznyi et al.to include the above mentioned to assist in searching for data that needs updating (see Dallari, paragraph 17) and help maintain a file current (see Dallari, page 5, paragraph 54).

With respect claim 33, Bereznyi et al. teaches sending, to a cache, an object and a duration value indicating a duration to store the object at the cache (see column 11, lines 45-67; when a data item is stored in cache an expiration time is stored with the data item. The expiration time indicates the time the data item will be stored in the cache);
an indication of whether the object is outdated or at risk of being outdated (see column 11, lines 45-67; it is determined that data is expired (i.e., outdated)), wherein the object is associated with a duration value indicating a duration to store the object at a cache (see column 11, lines 45-67; when a data item is stored in cache an expiration time is stored with the data item. The expiration time indicates the time the data item will be stored in the cache); and
after receiving the response indicating that the object is not outdated and is not at risk of being outdated, maintaining storage of the object at the cache (see column 29, lines 55-67; if data items are not past the expiration time the data item stays in the cache).
Bereznyi et al. does not teach sending, to a computing device, a request for an indication of whether an object is outdated or at risk of being outdated; and receiving, from the computing device, a response indicating that the object is not outdated or not at risk of being outdated.
However, Dallari et al. teaches send, to a computing device, a request for an indication of whether an object is outdated or at risk of being outdated (see Fig. 2 and paragraphs 40-41; logic retrieves from data storage the expiration data to see if data is nearly outdated)). 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the computer readable medium taught by Bereznyi et al.to include the above mentioned to assist in searching for data that needs updating (see Dallari, paragraph 17) and help maintain a file current (see Dallari, page 5, paragraph 54).
Bereznyi et al. and Dallari et al. do not teach receive, from the computing device, an indication that a second object is not outdated or at risk of being outdated.
However, Seker et al. teaches teaches wherein a date or expiration period is codified into a legal hold or other hold policy and such a date or expiration period is used to form a "Do not delete" indication (i.e., not at risk to be obsolete and deleted) (see paragraph 78).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the computer readable medium taught by Bereznyl et al. and Dallari et al. to include the above mentioned to optimize performance of the system (see Seker, paragraph 11 and paragraph 29).

With respect claim 34, Bereznyi et al. teaches wherein the instructions, when executed, further cause: sending, to the cache, a second object and a second duration value indicating a duration to store the second object at the cache (see column 11, lines 60-67 and column 12, lines 1-6; when a data item is stored in cache an expiration time is stored with the data item to be retrieve; and the expiration time of each data item may be checked(i.e., a second data item));
 and after sending the second object and after receiving an indication from the computing device that the second object is not outdated and is not at risk of being outdated, maintaining storage of the second object at the cache (see column 29, lines 55-67; if data items are not past the expiration time the data item stays in the cache).

With respect claim 35, Bereznyl et al. teaches wherein the instructions, when executed, further cause: retrieving, from the cache, a second object associated with a second duration value indicating a duration to store the second object at the cache (see column 11, lines 60-67 and column 12, lines 1-6; when a data item is stored in cache an expiration time is stored with the data item to be retrieve; and the expiration time of each data item may be checked(i.e., a second data item)); and 
after retrieving the second object and after receiving an indication from the computing device that the second object is not outdated and is not at risk of being outdated, maintaining storage of the second object at the cache cache (see column 29, lines 55-67; if data items are not past the expiration time the data item stays in the cache).

With respect claim 38, Bereznyl et al. does not teach wherein the instructions, when executed, further cause: receiving an update to a second object; and after receiving the update to the second object, sending, to the computing device, a request for an indication of whether the second object is outdated or at risk of being outdated.
However, Dallari et al. teaches special attribute logic can also generate an interactive expiration report and trigger an update of expired file elements in the interactive expiration report in response to an update request comparing to a reference date (see paragraphs 28 and 43).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the computer readable medium taught by Bereznyi et al.to include the above mentioned to assist in searching for data that needs updating (see Dallari, paragraph 17) and help maintain a file current (see Dallari, page 5, paragraph 54).


Allowable Subject Matter
Claims 4-6, 8, 17-19, 21, 30-31 and 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. 
Applicant argues, pages 11-12, that Bereznyl does not teach or suggest an apparatus that "cause[s] removal of the object from the cache" as needed in claims 1, 14, 27 and 33 because cache controller for a particular cache monitors and removes its own expired data based on its own internally stored information and not based on a message or other information received from another device.
In response: The examiner disagrees. Bereznyl teaches that local cache 120 can use time and/or frequency parameters to delete older or unnecessary items from the cache…When a data item is stored within the cache (either the local cache 120 or the remote caches 1-3), a store time is associated with the data item. The cache controller 116 checks the item for expiration time when the item is retrieved from the cache (see column 11, lines 44-67). Bereznyl also teaches that to retrieve an item from the cache, the client 102 implements the CRemoteCache class to communicate with servers and each of the remote servers 122-126 implements the CCache class to perform the functions of the cache controller 116 and the CLocalCache class to control communications with their respective remote caches 1-3… Each of the classes above has several methods or commands; one of them is Get( ) command to retrieve an item from the local cache or one of the remote caches (see column 8, lines 20-57); and wherein in a Get( ) command 216, the system 100 moves to decision 218 to determine whether the cache (either the local cache 120 or any of the remote caches 1-3) contains any items that are past due based on the time or frequency parameters specified for each item (see column 29, lines 55-67).
Based on the teaching above the retrieve item, taught in column 11, lines 44-67, is retrieve based on a message/command received from a client, and not only because the cache controller for a particular cache monitors and removes its own expired data based on its own internally stored information as argued.

Applicant argues, in pages 12-13, that the combination of Bereznyl and Dallari does not teach send a request or receive a response as claimed, because the Bereznyl cache controller does not need to do this because it is a self-contained system that already knows the time limit for data, and can automatically delete expired items from the cache based on the data it already has.
In response. The examiner disagrees. Bereznyl uses a Get( ) command to retrieve an item from the local cache or one of the remote caches (see column 8, lines 20-57); and determine whether the cache contains any items that are past due based on the time or frequency parameters specified for each item (see column 29, lines 55-67). However, Bereznyl does not explicitly teach sending a command for an indication of whether an object is outdated or at risk of being outdated; and receive a response indicating that the object is outdated or at risk of being outdated.
Dallari et al is used to teach sending a request for an indication of whether an object is outdated or at risk of being outdated (see Fig. 2 and paragraphs 40-41; logic retrieves from data storage the expiration data to see if data is nearly outdated)); and to receive a response indicating that the object is outdated or at risk of being outdated (see paragraphs 17 and 27; a warning is sent/received indicating that a file is outdated or nearly outdated (i.e., at risk)). 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by Bereznyi et al.to include the above mentioned to assist in searching for data that needs updating (see Dallari, paragraph 17) and help maintain a file current (see Dallari, page 5, paragraph 54).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139